DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is in response to the amendment filed 31 August 2021. Claims 1-2, 6-7, 9-10 and 12-15 have been amended. Claims 3-5 and 17-18 have been cancelled. No claims have been added. Therefore, claims 1-2 and 6-16 are presently pending in this application.
Claims 1-2 and 6-16 are allowed based on the examiner’s amendment and examiners reasons for allowance below.
Drawings
The drawings were received on 28. These drawings are acceptable.
Response to Arguments
Applicant’s arguments, see the remarks filed 31 August 2021, with respect to the claim limitations interpreted under 35 U.S.C. 112(f) and claim rejections under 35 U.S.C. 112(b) have been fully considered and are persuasive. The claim limitations interpreted under 35 U.S.C. 112(f) and claim rejections under 35 U.S.C. 112(b) have been withdrawn. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided 
Authorization for this examiner’s amendment was given in an interview with Michael S. Brodbine on 22 September 2021.
The application has been amended as follows: 
In claim 1, lines 7-8, replace “an action” with --a driving action--. In line 12 delete “the action is a driving action;”. 
In claim 7, lines 2-3, replace “a triggering signal” with --a third triggering signal--. In line 4 replace “the triggering” with --the third triggering--.
In claim 12, line 6 replace “a triggering signal” with --a third triggering signal--. In line 9 replace “the triggering” with --the third triggering--.
In claim 15, line 9 replace “the trigger signal” with --the third triggering signal--.
Reasons for Allowance
Claims 1-2 and 6-16 are allowed. The following is a statement of reasons for the indication of allowable subject matter: t 
The closet prior arts of record are Liu et al. (CN 101,976,495 A) and Xingming et al. (WO 2017/045290 A1). 
In figures 2-9 Liu discloses a massage glove 51, comprising a glove body (see fig. 5), an acupuncture point massager 23 and a controller 83, wherein the acupuncture point massager 23 is arranged on the glove body at a position corresponding to an acupuncture point on a hand (see para. [0064]), and the controller 83 is configured to output a control signal to the acupuncture point massager 23, to control the acupuncture point massager 23 (see paras. [0046]-[0049] and [0068]).
Xingming teaches a timer 10 arranged on a glove 100, and configured to record a duration of a same action made by the hand of a user wearing the glove 100, and when the duration reaches a first time period, output a first triggering signal to the controller 60, wherein the controller 60 is further configured to output the control signal for enabling a massager 30 in accordance with the first triggering signal (see page 7 line 289 to page 10 line 375, page 11 lines 435-455 and page 12 line 461 to page 14 line 560 and page 16 lines 645-655).
The prior art, neither alone or in combination, disclose the limitations as recited in amended claim 1 which has been found allowable since any conclusion of obviousness would be based on improper hindsight reasoning, using knowledge gleaned only from the applicant’s disclosure. Therefore, claims 1-2 and 6-16 are allowable as recited in the examiner’s amendment above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER MORALES whose telephone number is (571)272-2555.  The examiner can normally be reached on M-T: 7:30a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/ALEXANDER MORALES/Examiner, Art Unit 3785         


/TU A VO/Primary Examiner, Art Unit 3785